Citation Nr: 1047191	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-34 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder to include Major Depressive Disorder and/or 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for arteriosclerotic heart 
disease (coronary artery disease), claimed as secondary to 
diabetes mellitus, type II.

3.  Entitlement to service connection for hypertensive vascular 
disease, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1971 to September 1975, including service in the Republic 
of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in February 2006 and September 2008 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

In April 2010, the Veteran appeared at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that hearing is in the claims file.  The record was held open 
for an additional 60 days to provide the Veteran with an 
opportunity to submit additional private medical records.  No 
additional records were received.  

The issues of service connection for an acquired psychiatric 
condition, to include Major Depressive Disorder and/or PTSD, and 
service connection for hypertension are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran served in the Republic of Vietnam and was, therefore, 
presumably exposed to herbicidal agents; the medical evidence of 
record shows that the Veteran is currently diagnosed with 
arteriosclerotic heart disease (coronary artery disease), a form 
of ischemic heart disease, which is associated with exposure to 
certain herbicidal agents as enumerated under 38 C.F.R. § 
3.309(e). 


CONCLUSION OF LAW

Arteriosclerotic heart disease (coronary artery disease) is 
presumed to have been incurred during active military service due 
to herbicide exposure.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  However, inasmuch as 
this decision grants the benefit sought on appeal, there is no 
reason to belabor the impact of the VCAA on this matter; any 
notice error or duty to assist failure as to this claim is 
harmless and does not prejudice the Veteran.

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Exposure to certain herbicide agents, including the one commonly 
referred to as Agent Orange, shall be presumed for any Veteran 
who, during active military service, served in the Republic of 
Vietnam during the Vietnam era (beginning in January 1962 and 
ending in May 1975).  38 U.S.C.A. § 1116(f).  

VA regulation 38 C.F.R. § 3.309(e) provides that presumptive 
service connection may be granted for certain diseases, if 
manifest to a compensable degree at any time after service 
separation, even if there is no record of such disease during 
service, for those Veterans who are presumed to have been exposed 
to herbicides based on their service in Vietnam.  This regulation 
was recently changed to include ischemic heart disease 
(including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina).  See 75 Fed. Reg. 53202-216 (Aug. 31, 2010). 


Facts and Analysis

The Veteran had service in the Republic of Vietnam and is 
therefore presumed to have been exposed to herbicides, including 
Agent Orange.  38 U.S.C.A. § 1116(f).  In addition, the record 
shows that the Veteran was diagnosed as having coronary artery 
disease with atypical symptoms in April 2004.  Thus, under the 
most recent amendment to 38 C.F.R. § 3.309(e), service connection 
on a presumptive basis for coronary artery disease is warranted 
so long as the disease is manifest to a compensable degree, i.e., 
at least 10 percent, at any time after service separation. 

With respect to whether the Veteran's coronary artery disease 
manifested to a degree of 10 percent or more at any time after 
service, the Board observes that coronary artery disease is rated 
under Diagnostic Code 7005 which provides a 10 percent disability 
rating when the medical evidence shows workload of greater than 7 
METs but not greater than 10 METs which results in dyspnea, 
fatigue, angina, dizziness, or syncope, or when continuous 
medication is required.  38 C.F.R. § 4.104.  The evidence of 
record has not been developed to fully evaluate the current 
severity of the Veteran's coronary artery disease and there is 
little evidence of such.  However, VA treatment records show that 
when the Veteran was diagnosed with coronary artery disease in 
April 2004, testing showed a workload of 8.5 METs, with mild 
dyspnea on exertion and exertional chest tightness with 
diaphoresis.  In addition, the record reveals that the Veteran is 
being treated with continuous medication for his heart disorder, 
including with atenolol, nitroglycerin, and simvastatin.  Thus, 
the evidence of record shows that the Veteran's coronary artery 
disease has manifested to a degree of 10 percent or more under 
Diagnostic Code 7005.  Service connection under the presumptive 
regulations is therefore warranted.


ORDER

Service connection for arteriosclerotic heart disease (coronary 
artery disease) is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

The Veteran seeks service connection for an acquired psychiatric 
condition, to include both Major Depressive Disorder and PTSD.  
At  June 2008 VA examination, the Veteran stated that he was 
receiving Social Security Disability Insurance benefits.  At his 
hearing, he testified that the benefits are related to a 
psychiatric condition.  VA has a duty to obtain relevant records 
held by other federal agencies, especially Social Security, when 
adjudicating claims of service connection; therefore a remand is 
in order.  See 38 C.F.R. § 3.159(c)(2) (2010).

With regard to the Veteran's psychiatric disorder, the Board 
notes that the current claim of service connection is for Major 
Depressive Disorder, which has been consistently diagnosed by VA 
examiners in relation to prior claims of service connection for 
PTSD.  However, none of the examinations has addressed whether 
the Veteran's depression is due to his military service.  Once VA 
has provided a VA examination, it is required to provide an 
adequate one, regardless of whether it was legally obligated to 
provide an examination in the first place.  Barr v. Nicholson, 21 
Vet. App. 303 (2007).  If a VA examination is inadequate, the 
Board must remand the case.  A medical examination report must 
contain not only clear conclusions with supporting data, but also 
a reasoned medical explanation connecting the two.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).  On remand, the examiner is 
required to provide an etiology opinion for the Veteran's 
psychiatric disorder.  

The record also shows other diagnoses of acquired psychiatric 
conditions, including Anxiety Disorder and PTSD.  Multiple 
medical diagnoses that differ from the claimed condition do not 
necessarily represent wholly separate claims, and what 
constitutes a claim cannot be limited by a lay Veteran's 
assertion of his condition in his application, but must be 
construed based on the reasonable expectations of the non-expert 
claimant, and the evidence developed in processing the claim.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board 
stresses that any and all psychiatric diagnoses should be 
addressed in the examination on remand.

At his February 2007 PTSD examination, the examiner stated that 
the Veteran had a personality disorder that began during his 
childhood.  Other examiners have stated that the Veteran had 
behavioral problems and other symptoms of a psychiatric disorder 
during his childhood.  As a result, on remand, the examiner 
should also provide an opinion as to whether the Veteran had a 
psychiatric disorder prior to service, and whether it was 
aggravated beyond its natural progression by his period of 
service.  

Finally, in regards to the claim of service connection for 
hypertension, the Board notes that the question of aggravation 
has not been addressed.  Inasmuch as the Veteran's service-
connected disabilities of diabetes mellitus, type II, and 
coronary artery disease (for which this decision grants service 
connection) are widely known co-morbid disabilities of 
hypertension, the possibility of aggravation by one or the other 
condition exists and must be addressed in examination on remand.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain copies of the Social 
Security Administration file regarding the 
Veteran's claim for disability benefits, to 
include copies of the decision itself as well 
as copies of the medical evidence on which 
the decision was based.  All attempts to 
obtain these records should be documented.  
Should the RO be advised that these records 
are unavailable or no longer exist and that 
further attempts to obtain the records would 
be futile, this information should be 
documented for the file, and the Veteran and 
his representative notified in accordance 
with 38 C.F.R. § 3.159(e).

The RO should also obtain copies of all 
recent VA treatment records and associate 
them with the claims file.

2.  Then, afford the Veteran an appropriate 
VA psychiatric examination.  The examiner 
should indicate what psychiatric condition(s) 
is/are diagnosed and the most probable 
etiology for each condition.  A copy of the 
claims file and this remand should be 
provided to the examiner for review.  The 
examiner must opine as to the following: 

a).  Whether it is at least as likely as 
not (a probability of 50 percent or 
greater) that he has an acquired 
psychiatric condition which was incurred 
in his military service, to include his 
experiences in Vietnam.  

b).  If the Veteran's psychiatric 
disorder(s) were not caused by his period 
of military service, the examiner must 
provide an opinion as to whether the 
Veteran had a psychiatric disorder that 
clearly and unmistakably existed prior to 
his period of military service.  

If there is clear and unmistakable evidence 
that the Veteran had a psychiatric disorder 
prior to service, the examiner must provide 
a diagnosis and an opinion as to whether 
there is clear and unmistakable evidence 
(evidence that is obvious and manifest) 
that it was not aggravated beyond its 
natural progression during service.   

A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinion without 
resorting to speculation, he or she should 
expressly indicate this and provide a 
supporting rationale as to why an opinion 
cannot be made without resorting to 
speculation.  

3. Afford the Veteran an appropriate VA 
examination to determine whether it is at 
least as likely as not that his current 
hypertension is the result of or is 
aggravated by his service-connected 
disabilities of diabetes mellitus, type II, 
and coronary artery disease.  A copy of the 
claims file should be provided to the 
examiner for review.

The examiner is asked to consider that the 
term "aggravation" means a permanent 
increase in severity, that is, a worsening of 
the underlying condition not due to the 
natural progress as contrasted to a worsening 
of symptoms.

A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinion without 
resorting to speculation, he or she should 
expressly indicate this and provide a 
supporting rationale as to why an opinion 
cannot be made without resorting to 
speculation.  

4. On completion of the foregoing, the claim 
should be adjudicated.  If any aspect of the 
decision remains adverse to the Veteran, then 
provide him and his representative a 
supplemental statement of the case and return 
the case to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


